Citation Nr: 0028782	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  90-52 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for ulnar 
nerve impingement at the right elbow.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of an injury to the right elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1990, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  At the same time, the RO granted an 
increased rating for residuals of a right elbow injury from 
10 percent to 30 percent and assigned a separate 10 percent 
evaluation for ulnar nerve impingement of the right elbow, 
both effective August 7, 1989.  Subsequent adjudicative 
action determined that new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for PTSD but additional evidentiary development 
was required.  

The issues on appeal were before the Board in October 1991, 
July 1996 and April 1998.  They were remanded each time for 
additional evidentiary development.  

The issue of entitlement to a rating in excess of 10 percent 
for ulnar nerve impingement of the right elbow is addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

2.  The veteran is not shown by official records or other 
credible evidence to have engaged in combat with the enemy 
during service.  

3.  In support of his claim for service connection for PTSD, 
the veteran has submitted evidence that can not be authentic 
and has provided conflicting accounts of events; thus, he is 
found not to be credible.   

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service, and the medical evidence does not establish a 
diagnosis of PTSD based on a verified stressor.  

5.  A preponderance of the probative and credible evidence 
shows that the veteran does not have service related PTSD.  

6.  The residuals of a right elbow injury consist of 
limitation of motion of the elbow and subjective complaints 
of pain but no additional functional loss due to pain on use 
or during flares.  

7.  The right ulnar nerve disability is sensory in nature and 
is equivalent to no more than mild incomplete 
paralysis/neuritis/neuralgia of the ulnar nerve.   

8.  The service-connected right upper extremity disabilities 
do not present an unusual disability picture with such 
factors as the need for frequent periods of hospitalization 
or marked interference with employment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right elbow injury, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Code 5213 (1999)

4.  The criteria for a rating in excess of 10 percent ulnar 
nerve impingement at the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.123, 4.124, 4.124a, Diagnostic Code 8516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD.  

Factual Background

The service medical records reveal no complaints or findings 
of any psychiatric disorder.  The January 1968 separation 
examination did not reveal any pertinent abnormalities, and 
the veteran's psychiatric status was normal.  

The veteran's service personnel records show he served in the 
Republic of Vietnam from December 12, 1966 to December 11, 
1967.  His principal duty while stationed in Vietnam was 
clerk.  He did not receive any awards or decorations 
indicative of participation in combat.  

A VA outpatient treatment record dated in August 1981 
includes an assessment of paranoid schizophrenia.  It was 
noted that the veteran refused to supply information to the 
physician but did admit to hearing voices which said they 
wanted to kill him.  He also reported difficulty sleeping.  
An October 1981 clinical record includes an impression of 
paranoid schizophrenia in remission.  



A September 1984 VA outpatient record reflects that the 
veteran was hearing voices and that the diagnosis was 
schizophrenia.  He was admitted to the hospital on the same 
day, where he remained until November 1984.  It was noted he 
had a long history of psychiatric problems and multiple 
psychiatric hospitalizations.  He presented at admission with 
an approximately two-month history of being frightened, with 
loose control.  At admission he was overtly psychotic with 
ideas of thought control and reference.  External auditory 
hallucinations were telling him to harm someone.  He reported 
having sustained a gunshot wound in Vietnam.  The discharge 
diagnoses were chronic, paranoid type schizophrenic disorder; 
and mixed substance abuse disorder and ethanol abuse in 
remission.  

The veteran was hospitalized again at a VA facility in 
February 1988.  At admission, he was found to be agitated, 
hostile and threatening.  It was noted there was a history of 
past psychiatric hospitalizations.  The diagnoses at that 
time were schizophrenia and adjustment disorder.   

At the time of a VA psychiatric examination in February 1990 
the veteran reported flashbacks and hearing and seeing things 
that occurred during combat experiences in Vietnam.  
Psychological testing was recommend (and was eventually 
conducted in June 1990).  

A March 1990 VA outpatient record notes that the veteran had 
hypertension and also symptoms of severe PTSD, referred to as 
insomnia, agitation and flashbacks.  The diagnoses included 
severe PTSD and it was noted that the veteran needed 
immediate evaluation for PTSD.  (No stressors were reported.)  

The veteran submitted a stressor statement in April 1990.  He 
reported he was riding on an Armored Personnel Carrier (APC) 
near the Black Virgin Mountains when the vehicle struck a 
mine.  He wrote that the explosion killed two men who were 
riding on the APC and threw him from the carrier.  He 
reported having been unable to move after the explosion and 
that he was evacuated from the scene and to Bien Hoa where he 
was given a spinal injection.  The veteran further reported 
that, as a result of his tour of duty in Vietnam, he was 
awarded the Purple Heart Medal.  

A June 1990 report of psychological evaluation notes that 
although the veteran had originally been scheduled for 
psychological evaluation in April 1990 he would not complete 
the test procedures at that time.  (See June 21, 1990 
psychological consultation report in claims folder.)  
According to the June 1990 report the veteran talked about 
clerk-typist and driving responsibilities while in the 
military and Vietnam and "provided little information about 
combat experience."  He did report that he had been on a 
vehicle that was blown up and had seen one individual killed 
in a crossfire and another jump from a ship in the Pacific 
Ocean.  The veteran reported thinking about his combat 
experiences every day and referred to all the wounds he 
incurred.  He reported trying to avoid certain activities 
that reminded him of his military experiences and not liking 
the airport as well as certain voices and people.  He 
indicated that he only slept four hours per night, and had 
nightmares all the time.  He indicated that he had flashbacks 
but the examiner noted that he was unable to provide 
information consistent with a flashback experience.  When 
questioned about hyperalertness, the veteran responded that 
loud noises bothered him all the time and that he sat in 
restaurants with his back against a wall or sometimes next to 
a window.  He reported he had a depressive mood but was 
rather vague in details.  The examiner also noted it was 
difficult to obtain specific details of symptoms of anxiety 
feelings.  The veteran reported he had threatened physical 
violence with and without a weapon, that he had participated 
in fights two or three times per year, and that he had burned 
down an unoccupied house.  The examiner noted the veteran was 
a questionable historian.  

Additionally, the veteran reported that, prior to entering 
the military, he had been arrested hundreds of times and had 
been arrested approximately 400 times since his discharge 
from active duty.  He also reported having lost many jobs due 
to his attitude.  Although he stated that he had both 
auditory and visual hallucinations, the examiner noted that 
the veteran's description of his hallucinations varied 
depending on when he was questioned, giving three different 
descriptions at three different times during the interview.  
The examiner further noted that the descriptions were 
somewhat inconsistent with typical descriptions of such 
phenomena.  Minnesota Multiphasic Personality Inventory 
(MMPI) testing was determined to be invalid due to a possible 
cry for help, willful exaggeration, or extreme psychological 
disturbance.  The examiner noted in summary that the veteran 
had a history of premorbid problems including aggressive and 
antisocial behavior, disdain for authority, reported legal 
charges and lack of empathy.  The examiner noted the data 
were not supportive of a DSM-III-R diagnosis of PTSD.  The 
Axis I diagnoses were alcohol dependence and a history of 
schizophrenia which was not seen at the time of the 
examination.  Anti-social personality disorder and 
narcissistic personality disorder with borderline and 
paranoid features were included as Axis II diagnoses.  

In a June 1990 addendum to the February 1990 VA psychiatric 
examination report, a diagnosis of personality disorder not 
otherwise specified was made after reference to the 
psychological testing.  

The transcript of an August 1991 Board hearing reflects the 
veteran's testimony that his duties in Vietnam consisted of 
being a gunner on an artillery piece.  He reported having 
injured his elbow while participating in a fire fight in the 
Black Virgin Mountains and indicated that, after the 
artillery piece was fired, the breach block recoil mechanism 
came back and smashed his elbow.  The injury occurred at the 
end of his tour of duty in Vietnam.  (T14).  He denied having 
ever performed duties as a clerk while stationed in Vietnam 
and testified that he was assigned duties as an infantryman 
because he turned in some men who had inappropriately 
discharged a weapon.  He reported the closest he ever came to 
being a clerk-typist was when he was on light duty after an 
operation upon his return from Vietnam.  (T15).  He testified 
that his unit was ambushed twice while traveling to Bear Cat 
sometime after January 1, 1967 and that fifteen men were hit.  
He reported he was first assigned to perimeter patrol when he 
arrived at Bear Cat and was with the 9th Infantry Division.  
He testified that he had participated in a foot patrol two or 
three weeks after his arrival in Bear Cat, helped man a 
howitzer, and was riding on an APC en route to Pleiku when 
the vehicle struck a mine.  He did not know if he blacked out 
from the explosion but was bleeding from the nose, and a few 
days later had to go to the field hospital, as he could not 
straighten up.  He reported receiving an injection in his 
back at a field hospital after the mine explosion.  The 
veteran testified that a Lieutenant [redacted] and a soldier named 
[redacted] were killed in the incident.  (T17).  

The veteran also testified that he witnessed a helicopter's 
tail section fall off while it was airborne, causing it to 
rotate and throw out men from Charlie Company.  Reportedly, 
no one survived the crash and the veteran's helicopter was 
unable to land because of incoming enemy rounds.  (T18).  He 
testified that a friend, [redacted], was killed, and also 
related an incident in which an artillery round was fired, 
struck a telephone wire, detonated prematurely and "rained 
down metal."  (T19).  He indicated that in order to cover up 
the incident, everyone present was awarded the Purple Heart 
Medal but there was no record of it.  The veteran testified 
he also received the infantry medal but there was no record 
of that either.  He was not sure if he was awarded the Purple 
Heart Medal before or after the mine explosion.  The veteran 
testified that he had vivid memories of Vietnam, a startle 
response to noise, and dreams of firefights.  

The veteran submitted a stressor statement in February 1992.  
He listed the location of firefights and battles as nine 
different operations.  He also listed the following as 
persons killed: Sergeant [redacted], Lieutenant [redacted], Private 
[redacted], Specialist [redacted], Lieutenant [redacted], Private 
[redacted], Private [redacted], Private [redacted], Private [redacted], 
and Private [redacted].  

In March 1992, the U. S. Army & Joint Services Environmental 
Support Group (redesignated the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) submitted Morning 
Reports from Battery A, 1st Battalion, 11th Artillery.  
USASCRUR reported that they were able to verify that First 
Lieutenant [redacted] was killed in action on October 
5, 1967 as a result of small arms fire at Ap Binh Son.  
Specialist Fourth Class [redacted] was also listed as 
being wounded in action on the same day.  There was no 
indication that a Private [redacted] was wounded/killed in 
action.  USASCRUR was able to verify that a private [redacted] 
was assigned to Battery B, First Battalion, 11th 
Artillery.  USASCRUR was unable to verify that [redacted] was 
killed or wounded during his tour.  USASCRUR was unable to 
verify that soldiers from Battery C were killed when their 
helicopter crashed as described by the veteran.  USASCRUR 
also was unable to verify the January 1967 convoy ambushes 
alleged by the veteran and noted that the Morning Reports did 
not show large numbers of casualties incurred during this 
period.  USASCRUR was unable to document that the veteran was 
a perimeter guard or that he participated in perimeter 
patrols, and the available casualty data did not list the 
veteran as being injured or wounded during his Vietnam tour.  

The veteran was hospitalized from September to November 1992.  
He presented claiming problems with flashbacks but later 
stated he had been on an extended drunk and was unable to 
quit.  The pertinent Axis I diagnosis was manic bipolar 
disorder.  

The veteran was hospitalized from November 1992 to December 
1992.  At the time of a psychological evaluation conducted in 
November 1992, he reported that while in Vietnam, he lost 
close buddies, had been wounded in a firefight, and had 
participated in many firefights using an M-16 and .50 
weapons.  He reported having participated in wiping out an 
entire village of men, women, and children, and informed the 
examiner that he received the Purple Heart Medal.  The 
pertinent diagnostic impression was early onset severe PTSD.  
The discharge summary from this period of hospitalization 
includes the Axis I diagnoses of polysubstance dependence, 
rule out PTSD, and rule out paranoid type schizophrenia.  

The veteran was hospitalized from December 1992 to February 
1993, having been admitted due to increasing agitation, 
nervousness, depression, nightmares, suspiciousness, 
irritability, and mood swings.  He reported having been in 
Vietnam from 1966 to 1968 where he participated in direct 
combat on search and destroy patrols and reconnaissance 
missions.  He reported that he saw a lot of bombings, 
killings and mutilated bodies and stated that twelve of his 
friends were killed.  The pertinent diagnoses were paranoid 
type schizophrenia with affective features and delayed type 
PTSD.  

The veteran was hospitalized again from April to June 1993, 
because of profound nightmares and flashbacks, hearing 
voices, seeing things, getting depressed, becoming paranoid, 
difficulty sleeping, and an inability to cope with the 
outside world.  He denied that drinking and drug problems.  
The pertinent assessment was delayed type PTSD with schizo-
affective and paranoid features.  

An April 1994 VA PTSD examination report reflects that the 
veteran reported he did not have any psychological or 
psychiatric difficulties prior to active duty but that he did 
get into some fights prior to service.  He stated that while 
traveling to Vietnam aboard a ship, he witnessed someone, 
reportedly from Charlie Company, jump from the ship and 
apparently drown.  The veteran did not know his name.  The 
veteran reported that upon his arrival at Vung Tau, his 
company was ambushed three times before it got to Bear Cat 
and indicated that 44 of his fellow soldiers were killed on 
the first day of the landing; the only name he could recall 
was Dulton from Charlie Company.  The veteran reportedly 
volunteered for a mission to patrol the perimeter at one time 
in his tour, and indicated that he was on a tank mission in 
1967 when the tank hit a mine and blew him out.   He reported 
that several of the tank crewmen were injured and a few were 
killed.  Another stressful incident was when his company was 
ambushed in the Mekong Delta region.  He also reported that 
one of his friends named [redacted] was killed along with 
Lieutenant [redacted] and that a Sergeant [redacted] was hit.  

When questioned as to whether he performed duties as a "cook 
(sic) in the military (as per documented records)," the 
veteran became enraged and alleged that the military was 
lying.  He stated that he never served as a "cook (sic)" at 
any point in his military career and the only role he ever 
served in while in Vietnam was that of a foot soldier.  He 
reported that sometime in 1966, when returning from a 
mission, he observed the tail section of a helicopter, 
carrying men from Bravo and Charlie Company, fall off.  The 
helicopter crashed and everyone on board was killed but he 
could not recall any of their names.  The veteran did not 
appear for scheduled psychological testing.  

Following a mental status examination, the examiner noted 
that the veteran claimed to have experienced an event outside 
of the range of normal human experience but that records did 
not support his assertions.  The examiner noted that he was 
unable to validate any of the veteran's military experiences 
with any degree of certainty, although the veteran did 
describe his claimed military experiences with great 
emotional involvement and a fair amount of detail.  The 
examiner was surprised by the veteran's inability to recall 
names because he described a number of those killed as very 
close friends.  It was noted that the veteran definitely re-
experienced trauma through dreams and flashbacks and that he 
avoided stimuli associated with the trauma such as feelings 
of detachment and estrangement and efforts to avoid 
activities that aroused recollections of the trauma.  The 
examiner was unimpressed with other forms of avoidance 
phenomon.  He noted that the veteran had presented with 
reported insomnia, irritability and an exaggerated startle 
response, thus qualifying him for the arousal section of DSM 
III-R for PTSD.  The examiner concluded that since the 
veteran did not meet the full criteria for PTSD, he 
technically had the diagnosis of anxiety disorder, not 
otherwise specified, along with diagnoses of paranoid type 
schizophrenia in a residual state, and history of alcohol 
dependence.  

A VA psychological testing report, dated in September 1994, 
reflects that the veteran was afforded testing in July 1994 
and was interviewed in August 1994.  Because the test results 
had been invalid an additional interview was scheduled but 
the veteran did not report.  Therefore, the results of the 
tests were "viewed as tentative."  It was noted that 
psychological testing had been invalid and suggested that 
veteran answered questions with an all false set.  At the 
interview he admitted having been angry at the testing 
situation and not doing his best.  The test results did not 
suggest that he was actively psychotic.  The veteran stated 
that his MOS had been mechanized infantry and he discussed 
two in-service stressors.  He reported that on January 1, 
1966, at Vung Tao, while he was riding in a truck, his unit 
was ambushed and 54 men were killed, and he recalled having 
been on an airlift out of DaNang when a helicopter was hit in 
the tail and spun into the ground.  The veteran further 
reported that he assisted in setting up a perimeter after the 
accident, while his friend [redacted] ran to assist the 
casualties.  The veteran reportedly was told that several 
persons died in the incident.  The veteran also reported that 
he had been wounded but did not discuss the circumstances 
other than to say it happened during an ambush.  The examiner 
noted that a 1990 psychological assessment had an invalid 
MMPI but that a Rorschach suggested an axis II diagnosis but 
not a schizophrenic or PTSD diagnosis.  The examiner 
summarized that the results of the most recent examination 
did not clearly allow for a diagnosis of PTSD, although the 
veteran was self-reporting PTSD symptoms.  The examiner noted 
that there were no military records available to corroborate 
the reported stressors or the wounding and that the veteran 
did not discuss the stressors that were reported at the 1990 
examination.  The examiner also noted that a review of the 
records showed a history of diagnoses of paranoid 
schizophrenia and that, while the veteran clearly showed 
psychotic symptoms, it was not felt that a schizophrenic 
diagnosis described the veteran's behavior although substance 
abuse and personality disorder could account for those 
symptoms.  It was noted that psychological testing from VA 
did not support a diagnosis of either schizophrenia or PTSD.  
The Axis I diagnoses were rule out PTSD and polysubstance 
abuse by history.  The Axis II diagnosis was personality 
disorder not otherwise specified with borderline and paranoid 
traits.  

An October 1994 report of a VA joints examination notes that 
the veteran reported he had a shrapnel injury to the right 
elbow from Vietnam.  

The veteran was hospitalized at a VA facility from May to 
June 1995.  He was admitted for drug treatment.  He had been 
using from $300 to $500 of cocaine per day.  It was noted 
that he had had multiple hospital admissions for borderline 
personality traits and schizophrenia.  The veteran's family 
history was noted, as was the fact that he had been in the 
Army from 1966 to 1968.  The discharge diagnoses were 
paranoid schizophrenia, cocaine dependence, and history of 
polysubstance abuse.   The veteran was admitted later in June 
1995 for substance abuse treatment, with Axis I discharge 
diagnosis of cannabis dependence in remission, cocaine 
dependence, and alcohol dependence in partial remission; 
paranoid schizophrenia; and PTSD.  No stressors were 
reported.  

VA outpatient treatment records dated in 1995 include 
diagnoses of PTSD, bipolar disorder and paranoid 
schizophrenia.  In a record dated in September 1995, it was 
noted that the veteran reportedly observed a man jump from a 
ship while en route to Vietnam.  He reported that he had been 
trained as a radiotelephone operator and was later reassigned 
as a clerk/typist.  He further stated that after a verbal 
confrontation with a superior he was reassigned to be a 
triggerman but his military occupational specialty was never 
changed.  The veteran reported that a vehicle he had been in 
was ambushed, resulting in the death of the driver and 40 
other men in the convoy.  He stated that he was less than two 
months in country when he witnessed the death of Lieutenant 
[redacted], who was killed in crossfire in a village.  The veteran 
also recalled observing a helicopter that lost its tail and 
spun out of control into the ground.  He reported that bodies 
were falling everywhere and one soldier fell into his arms 
where he died.  The diagnoses were chronic severe PTSD, 
paranoid type schizophrenia, polysubstance dependence in 
early remission, and contracted right elbow, status post 
gunshot wound.  

The veteran was hospitalized again in June 1995.  A treatment 
record notes that the veteran was possibly suffering from 
paranoid schizophrenia with subchronic symptoms.  It was also 
noted he had suffered from intrusive recollections of his 
Vietnam experience and felt guilt, shame, and frustration 
secondary to his inability to have helped others killed 
during his military service.  It was the physician's opinion 
that the veteran might possibly have PTSD secondary to his 
experiences during the war.  The pertinent diagnoses were 
PTSD and subchronic paranoid schizophrenia.  

In October 1995, the veteran submitted a copy of a Mother's 
Day card dated May 7, 1967, in which he wrote that he wished 
his mother a happy Mother's Day and many more and asked that 
his father kiss her for him.  A postscript, added below the 
veteran's signature, states, "Each day death is all around 
me, I'm so afraid of death.  My Lt. [redacted] was killed in a 
cross fire.  There is no end to this."  A copy of one page 
of a letter dated May 26, 1967 includes the notation that the 
veteran was now on Operation Akron and that he shot off 
approximately 200 rounds the prior evening.  The veteran also 
wrote that his friend [redacted] manned the next gun.   

In a stressor statement received in October 1995, the veteran 
reported that he had served from January 1, 1966 to January 
of 1967 in Vietnam with B Battalion, 1/11 Artillery Unit of 
the 9th Infantry Division.  He reported that his duties 
consisted of radiotelephone operation, clerk typist and First 
Lanyard on a 105 howitzer.  He indicated that he was wounded 
or injured in Vietnam; had participated in armed combat or 
enemy action; had been shipwrecked or in an airplane or 
vehicle accident; performed graves registration duty; had 
treated or dealt with casualties; was bombed or shelled or 
tripped a booby trap; and had participated in other action 
that threatened his life.  The veteran reported that in 
November 1966, while aboard a troopship headed for Vietnam, a 
man jumped from the ship in the middle of the Pacific Ocean.  
He also reported that the first day he was in-country in Vung 
Tao, his unit was ambushed while on convoy and 40 men died.  
He wrote that less than two months after his arrival in 
Vietnam, his officer in charge, Lieutenant [redacted], was killed 
in crossfire in some village.  He also reported having 
observed the tail of a helicopter fall off in mid-air and the 
helicopter spinning around, throwing bodies out and then 
crashing.  The veteran stated that a young man had died in 
his arms.  He wrote that the day before he was to return from 
Vietnam, the recoil mechanism on a 105 howitzer jammed and 
the gun kicked back, striking him in the elbow.  

The veteran was hospitalized in November 1995 as a result of 
low back pain.  The pertinent diagnoses were PTSD and 
subchronic paranoid schizophrenia.  No stressors were 
reported.  

The veteran was hospitalized at a VA facility from February 
to March 1996.  The pertinent diagnosis was PTSD in 
exacerbation, improved.  A record dated in March 1996 
includes the notation that the veteran had been feeling 
guilty and remorseful about his role in the Vietnam War and 
reported experiencing increasing flashbacks, anxiety and 
insomnia.  The pertinent discharge diagnoses were paranoid 
type schizophrenia, PTSD and polysubstance abuse in full 
remission.  

The veteran was hospitalized from March to April 1996.  
Pertinent diagnoses were paranoid schizophrenia and PTSD.  
One of the clinical records dated in March 1996 notes that 
the veteran had been experiencing increased flashbacks and 
was feeling guilty and remorseful for his role in the Vietnam 
war.  The veteran was again hospitalized in June 1996.  He 
was admitted with complaints of nightmares, flashbacks, 
insomnia and a fear of harming himself.  The pertinent 
diagnosis was PTSD in exacerbation.  No stressors were 
reported.  

The veteran had a Board hearing in November 1997.  He 
testified that while on the ship Maurice Rose, he watched a 
man jump from the stern of the ship, and that on landing in 
Vung Tao on January 1 he was in a convoy that was ambushed 
going to Bear Cat, with the loss of some forty men from the 
convoy.  He reported that he landed in Vung Tao on January 1, 
1967 and was there until January of 1968.  He reported that a 
Lieutenant [redacted] was killed in crossfire in a village and 
that he observed a helicopter lose its tail rotor, fall in 
flight, and then rotate, throwing men out.  He testified a 
man died in his arms after the accident.  He also related 
that he stood guard duty and went on patrols, stating that he 
felt as if his life was threatened every day in Vietnam.  
November 1997 Transcript.  

Morning Reports for Battery B, First Battalion, 11th 
Artillery were received from the Military Personnel Records 
Center.  The records do not indicate that the veteran 
participated in combat or was wounded.  

A VA psychiatric evaluation was conducted in August 1999 by a 
board-certified psychiatrist and an assistant professor of 
psychiatry.  The examiner reviewed the claims files.  The 
veteran reported that while his MOS was clerk/typist, he 
never actually worked in that position but instead worked as 
part of a mechanized artillery unit.  The veteran reported 
that his predominant symptoms were "flashbacks and 
nightmares."  He had difficulty describing them in any way 
other than to describe generally disrupted sleep and some 
feelings of being trapped and cornered.  He reported that 
when hearing an airplane fly over his home he would run to 
the door to check to see if he was in danger.  He also 
reported that at times he heard voices telling him to do 
things that were "wrong."  He admitted that the voices and 
his feeling out of control became more prominent after he ran 
out of medication.  The examiner noted that, other than the 
symptoms set out above, the veteran was unable to report any 
symptoms.  Upon review of the record, the examiner noted that 
symptoms reported in the past included homicidal thinking, 
frequent auditory hallucinations, referential thinking, 
paranoid ideas, ideas that people were following him, 
inability to concentrate, violent behavior, irritability, 
inability to get along with others, inability to hold a job 
due to poor concentration, and significant drug use.  The 
veteran informed the examiner that he had a history of 
excessive drug use from the 1960's through approximately 
1994.  

The examiner noted that the veteran alluded to frequent and 
distressing combat experiences while serving as a member of a 
mechanized artillery unit.  The veteran demonstrated 
significant impairment of thought process and communication 
in the form of irrelevance and disorganization.  He tended to 
blame his circumstances and those around him for his 
difficulties, consistent with some of his paranoid 
statements.  He admitted to both paranoid delusions and 
auditory hallucinations on a regular basis, even when taking 
medication, and to a history of inappropriate behavior in the 
form of violence and impulsive behavior.  It was noted that 
he had a history of impaired impulse control in the form of 
drug use and violence but these did not appear to be present 
at the time of the examination.  The examiner noted that 
psychological testing was not necessary.  The Axis I 
diagnostic impressions were paranoid schizophrenia and 
multiple substance dependence in full sustained remission.  
The Axis II diagnosis was personality disorder.  Axis IV 
stressors were chronic disability and limited support system.  

The examiner specifically opined that the veteran did not 
meet the criteria for PTSD as he did not attribute any 
symptoms specifically to the death of Lieutenant [redacted] nor 
did he refer to Lieutenant [redacted] in a specific way or in any 
oblique way during the examination.  The examiner noted that 
the veteran's general symptoms in light of previous 
examinations and previous psychological testing were more 
consistent with paranoid schizophrenia and a personality 
disorder than they were with PTSD.  In an addendum to the 
report, the examiner stated that he consulted with the 
physician who performed a subsequent independent examination 
of the veteran (reported below) and that both doctors agreed 
the veteran's diagnoses were best described as paranoid 
schizophrenia, multiple substance dependence in full 
sustained remission, and personality disorder not otherwise 
specified.  Both doctors agreed that the veteran did not meet 
the criteria for PTSD.  

The veteran was afforded another psychiatric examination in 
August 1999 by a board-certified psychiatrist who reviewed 
the record.  The examiner noted that the veteran reported 
suffering from PTSD and "battle fatigue," which he claimed 
had been a problem since the 1970s.  The veteran complained 
of being uncomfortable in crowds and that he had flashbacks 
and nightmares.  He informed the examiner that he had been in 
numerous firefights, mentioned something about volcanic 
ashes, and related an incident involving Viet Cong who had 
been hit by beehive rounds and were still coming at them with 
a dark substance around their mouths.  The veteran also 
reported that he had been instructed by a lieutenant to 
unload a truckload of dead bodies but refused as they were 
"dead and no good to me."  He mentioned Lieutenant [redacted] 
from Colorado, who was caught up in crossfire in a village, 
and that he was looking at Lieutenant [redacted] when he fell.  
The veteran reported that he kept hearing things go off and 
that he saw an "explosion" that was as real "as it was in 
Vietnam."  He claimed to have last used drugs in the 1970's 
and, when questioned twice about prior drug use, he did not 
change his story.   

According to the examination report, the veteran stated that 
he had received the usual combat medals and was wounded 
twice, including a shrapnel wound to the arm when his 
howitzer mechanism recoiled.  Following a mental status 
examination, the Axis I diagnoses were paranoid type 
schizophrenia, and chronic alcohol, cocaine and cannabis 
abuse reportedly in remission by veteran but inconsistent 
with history included in the records so a specific diagnosis 
was deferred.  The Axis II diagnosis was personality 
disorder.  The examiner reported that he had reviewed his 
examination report with the examiner who conducted the 
earlier August 1999 psychiatric evaluation, noting that their 
impressions were quite consistent in that the veteran had a 
schizophrenic process and a personality disorder.  It was 
concluded that the veteran did not meet the DSM-IV criteria 
for PTSD.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125; (2) credible 
supporting evidence that claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the specified claimed in-service 
stressor(s).

The Court has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1999), as determined through recognized military citations 
or other service department evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The claims files contain diagnoses of PTSD as evidenced by VA 
medical records.  The reported stressors noted in some of 
these records were alleged to have occurred during the 
veteran's tour of duty while stationed in Vietnam.  
Additionally, some health care professionals who have 
proffered diagnoses of PTSD have linked it to events the 
veteran purportedly experienced while serving in Vietnam.  
Thus, inasmuch as the credibility of evidence must, in 
general, be presumed for determining well groundedness, the 
Board finds the claim for service connection to be well 
grounded.  

In now deciding whether service connection for PTSD is 
established, the Board must assess the credibility and weight 
of the evidence and must address the matter of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the medical professionals diagnosing PTSD have been 
sufficiently established.  

The veteran has not identified any available, relevant 
evidence that has not been requested or obtained, so no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

Initially, it should be noted that there are some references 
to PTSD in post-service medical records without any link to 
the veteran's service or to any specific stressors. Those 
references to PTSD do not provide a link to service and are 
not evidence of service-related PTSD.  To the extent that any 
medical records reflect the veteran's own statement of having 
PTSD or merely repeat a diagnosis made by other clinicians at 
other times, they are of little probative value in 
determining whether the veteran actually has PTSD related to 
his service in Vietnam.  

Upon review of the relevant legal criteria, it is clear that 
the question of the existence and character of an event 
claimed as a PTSD stressor is a matter solely within the 
province of adjudicatory personnel.  Despite his contentions 
to the contrary, the official records show that the veteran's 
military occupational specialty was clerk and that he did not 
receive any awards or decorations denoting that he engaged in 
combat with the enemy, including the Purple Heart Medal.  
Although the veteran has alleged at various times that he 
sustained a gunshot wound to his right arm, was a recipient 
of the Purple Heart Medal, and also received an infantryman's 
badge, these are not corroborated by any official records or 
by any witnesses.  Thus, the evidence supports a finding that 
the veteran did not engage in combat with the enemy and is 
thus not entitled to the presumptions under 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  It is noted 
that the reference in the April 1994 VA examination report to 
the veteran having served as a "cook" appears to be a 
typographical error, and presumably should have been 
"clerk" inasmuch as the examiner noted that this was 
documented in the records.  There is nothing in the service 
records showing that the veteran was a "cook" but those 
records do indicate that he was a "clerk."  

The veteran has reported various stressors as noted in the 
factual background presented above.  The RO attempted to 
obtain confirmation of the above referenced stressors from 
USASCRUR.  However, USASCRUR was unable to verify any of the 
alleged stressors except for the death of Lieutenant [redacted].  
Lieutenant [redacted] was killed in action on October 
5, 1967, as a result of small arms fire at Ap Binh Son, 
Republic of Vietnam.  There are, however, serious 
discrepancies in the veteran's accounts of Lieutenant [redacted]'s 
death.  The veteran testified at an August 1991 hearing that 
Lieutenant [redacted] died after the APC on which he and the 
veteran were riding struck a mine.  This is inconsistent with 
the official account received from USASCRUR, which indicates 
he died of small arms fire.  Subsequent to the August 1991 
hearing, the veteran reported that the lieutenant died as a 
result of crossfire in a village, and at the time of the 
April 1994 PTSD examination he reported that Lieutenant [redacted] 
was on a tank that hit a mine, blowing him off the vehicle.  
Of particular significance in assessing the veteran's 
credibility is the photocopy of a Mother's Day card, dated 
May 7, 1967, which notes that Lieutenant [redacted] was killed by 
crossfire.  However, Lieutenant [redacted] did not die until 
October 5, 1967; thus, it is impossible that the veteran 
could have reported the death in correspondence written 
several months before it occurred.  The photocopy of the card 
and the various discrepancies in the veteran's accounts of 
his alleged stressors support a conclusion that his 
allegations of stressors are not credible.   

It is further noted that other claimed stressors could not be 
verified by USASCRUR, including that a Private [redacted] was 
wounded or killed in action, that [redacted] was wounded or 
killed during his tour, or that soldiers from Battery C were 
killed when their helicopter crashed as described by the 
veteran.  USASCRUR also was unable to verify the January 1967 
convoy ambushes alleged by the veteran and further noted that 
the Morning Reports did not show large numbers of casualties 
incurred during this period.  USASCRUR also was unable to 
document that the veteran was a perimeter guard or that he 
participated in perimeter patrols, and the available casualty 
data did not list him as having been injured or wounded 
during his Vietnam tour.  Moreover, the photocopied excerpt 
from a letter dated May 26, 1967, noting that the veteran was 
participating in Operation Akron on the day the letter was 
written, is inconsistent with USASCRUR's report that the 
dates of Operation Akron were June 9 to June 29, 1967.  To 
the extent that the veteran has alleged incidents without 
providing names or dates or other identifying information, 
another attempt at verification would not be productive.  The 
Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  Additionally, credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396.  As noted, in this 
case there is evidence supporting the conclusion that certain 
claimed stressors could not have happen when or in the manner 
claimed by the veteran.  Thus, his overall statements 
regarding PTSD, including his claimed flashbacks and other 
symptoms, cannot be accepted as credible and any diagnoses 
based upon those alleged stressors and symptoms are not 
sufficient to establish that the veteran has service-related 
PTSD.  It must be stressed that the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported or based on 
inaccurate factual premises.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 
69 (1993).  Moreover, the Board is not required to accept a 
physician's diagnosis "[j]ust because a physician or other 
health care professional accepted the appellant's description 
of his [wartime] experiences as credible and diagnosed the 
appellant as suffering from PTSD."  West v. Brown, 7 Vet. 
App. 70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

Mentioned last but of great importance in this matter is the 
considerable medical evidence that the veteran does not have 
PTSD.  Particularly probative are the reports of the two 
August 1999 psychiatric (PTSD) examinations, performed by 
board-certified psychiatrists who reviewed the file.  The 
first August 1999 examiner prepared a lengthy, detailed 
examination report and concluded that the veteran did not 
have PTSD, noting that there was evidence of a disorder more 
consistent with schizophrenia and a personality disorder, 
both of which had been previously diagnosed.  A second 
examination was conducted later in August 1999 and that 
examiner, based on his independent examination of the veteran 
and review of the record, also diagnosed schizophrenia rather 
than PTSD.  After completion of both examinations, the two 
psychiatrists consulted and agreed that the veteran's 
diagnoses were best described as schizophrenia, substance 
abuse in remission, and a personality disorder and that he 
did not meet the criteria for PTSD.  Inasmuch as these two 
examinations were for the purpose of determining whether the 
veteran has PTSD and included a review of the evidence in the 
case, they certainly outweigh the earlier 
diagnoses/references to PTSD noted in conjunction with 
"stressors" that have either been proven untrue or could 
not be corroborated and that did not involve a review of the 
record.  Thus, it is concluded that there is no basis for a 
grant of service connection for PTSD and the claim must be 
denied. 


II.  Ratings for residuals of a right 
elbow injury and ulnar nerve impingement.

Factual Background

The service medical records reveal the veteran injured his 
right elbow when it was hit by the recoil of a 105 millimeter 
howitzer.  In April of 1968, it was noted the for the past 
two months he had noted some numbness and tingling in the 
ring and little fingers and that he also had limitation of 
motion and grinding of the right elbow.  He underwent 
exploration of the right elbow and a large loose body was 
removed from the joint.  The ulnar nerve was transplanted 
anteriorly to the medial epicondyle during closure.  
Following surgery there was "some improvement" in the 
decreased sensation and range of motion was from 15 to 110 
degrees.  The diagnoses included right ulnar neuropathy.  

A VA examination was conducted in August 1976.  The veteran 
complained of pain with motion and locking at intervals.  A 
four-inch scar was present over the ulnar side of the right 
elbow.  Extension could be accomplished to 10 degrees, 
flexion to 130 degrees, and pronation to 70 degrees.  
Supination was noted to be normal.  X-rays of the right elbow 
revealed traumatic changes particularly in the medial 
epicondyle and condyle where there was some slight 
fragmentation and apparently the site of a previous fracture.  
Mild spurring was present in the trochlear with diminished 
cartilage space in the radial and ulnar articulation.  Mild 
hypertrophic spurring was also noted at the head of the 
radius.  The diagnosis was residuals of injury to the right 
elbow.  

By a rating decision of September 1976, the RO granted 
service connection for residuals of a right elbow injury and 
assigned a 10 percent rating under Diagnostic Code 5010.  

When the veteran was hospitalized by VA in 1981 with a chief 
complaint of progressive weakness and incoordination of the 
right side, including the right lower extremity and right arm 
and hand, the diagnosis was cervical spine stenosis, and a 
cervical laminectomy was performed.  

The veteran's claim for an increased rating was received at 
the RO in August of 1989.  

A VA orthopedic examination was conducted in February 1990.  
The veteran complained of chronic aching pain in the right 
arm and a limited range of motion.  He also reported 
experiencing a tingling sensation from the arm distally 
involving the entire right hand.  Physical examination 
revealed the veteran held his elbow in a flexed position.  
The range of motion was from 40 degrees to 90 degrees.  He 
had limited pronation and supination, with approximately 45 
degrees of pronation and 45 degrees of supination.  It was 
noted that he had marked tenderness on range of motion which 
was occasionally out of proportion to other general physical 
findings.  A well-healed surgical scar was present over the 
medial upper condyle.  The veteran had a positive Tinel's 
sign at the surgical scar.  He alleged that pressing the scar 
produced shooting pains down his right hand.  He had normal 
sensation to light touch in the right hand.  X-rays of the 
elbow revealed evidence of arthritic changes involving the 
joint which could be post-traumatic in nature.  Some old bony 
fragments were noted in the region of the lateral aspect of 
the humeral condyle.  The diagnoses were residuals of status 
post injury to the right elbow with marked limitation of 
motion and positive Tinel's sign at the ulnar nerve at the 
surgical scar.  It was noted the veteran was scheduled for 
testing to rule ulnar impingement syndrome and tardy ulnar 
nerve palsy of the right elbow as a residual from the injury 
and subsequent surgery.  The examination report was annotated 
by the examiner referencing testing which revealed mid-right 
ulnar motor and sensory neuropathy that the examiner opined 
might be related to scar tissue compressing the ulnar nerve.  

A VA neurology examination was also conducted in February 
1990.  The veteran complained of chronic burning pain, 
particularly in his hands and feet.  He reported that the 
right hand and foot were insensitive in a stocking and glove 
distribution, and alleged that his arms and legs would lock 
up in chilly weather.  Examination revealed reduced strength 
in the right arm and leg of 3/5, associated with pain on 
movement.  Glove and stocking hypesthesia and hypalgesia were 
present.  The fingers and toes were cold to the touch, more 
so on the right.  The pertinent diagnosis was progressive 
sensory and motor disturbance with causalgia most likely 
related to post injury reflex sympathetic dystrophy of the 
right side.  

By a rating decision of August 1990, the RO granted an 
increased rating for residuals of a right elbow injury from 
10 percent to 30 percent under Diagnostic Code 5213, 
effective from August 7, 1989.  At the same time, the RO also 
assigned a separate 10 percent evaluation for ulnar nerve 
impingement of the right elbow under Code 8516, also 
effective from August 7, 1989.  

The transcript of an August 1991 Board hearing is of record.  
The veteran testified that he had very limited use of his arm 
and that it would lock in position.  

When the veteran was hospitalized from December 1992 to 
February 1993 for psychiatric reasons, physical examination 
revealed an old healed scar over the right elbow secondary to 
an old injury and past surgery.  The pertinent diagnosis was 
old injury and surgery to the right elbow.  A clinical record 
from December 1992 notes complaints of right elbow pain.  A 
December 1992 X-ray revealed rather marked narrowing of the 
joint space at the elbow with abundant new bone formation at 
the margins of the bones.  Some fragmentation was seen 
medially and the fragments appeared to be of remote origin.  
The impression was old trauma to the right elbow.  

A report of hospitalization from April to June 1993 reflects 
a diagnosis of pain and stiffness in the elbow, and an 
October 1994 VA peripheral nerves examination resulted in a 
pertinent diagnosis of traumatic injury to elbow with damage 
to ulnar nerve.  

The report of an October 1994 VA joints examination notes 
that the veteran had a shrapnel wound to the right elbow in 
Vietnam in 1967.  He reported he had no sensation over the 
first, second, third, fourth and medial aspect of the fifth 
digits, and that he noted a "drawing sensation."  He 
indicated he lost control of his hand and also had "pain," 
described as a needles and pins sensation, when touching 
objects.  He complained of a limited range of motion at the 
elbow with morning stiffness and decreased strength.  

Physical examination of the elbow revealed swelling and a 
bony deformity at the posterior aspect.  The veteran could 
not fully extend or flex his elbow and had decreased range of 
motion.  The range of motion of the elbow was from 55 degrees 
to 120 degrees.  Pronation was to 15 degrees and supination 
was 85 degrees.  X-rays revealed marked degenerative joint 
disease of the elbow.  The diagnosis was traumatic injury to 
the elbow with partial ankylosis of the joint and ulnar nerve 
damage.  

On an October 1994 peripheral nerves examination the veteran 
reported having no sensation in the first through fourth 
fingers and the medial aspect of the fifth finger.  He also 
noted a drawing sensation with the hand held in a "claw 
like" position with the wrist flexed.  The veteran noted a 
pins and needles sensation over the hand and all fingers up 
to the arm and elbow.  Examination revealed decreased grip 
strength, decreased strength on abduction of the thumb, 
decreased abduction and adduction of the fingers and 
decreased strength on exertion of the wrist.  There was also 
decreased sensation over all digits.  The examiner noted that 
the involved nerve appeared to be the ulnar nerve but that 
some of the complaints related to the medial nerve.  There 
was no definite interosseous muscle wasting or wasting of the 
thenar eminence or hypothenar eminence.  It was noted that 
the veteran appeared to have a component of neuropathy as 
well weakness and loss of sensation.  Nerve conduction 
studies showed findings consistent with mild right ulnar 
motor and sensory neuropathy.  

Other VA treatment records show that in June 1995, it was 
noted the veteran had limited range of motion of his right 
elbow.  Physical examination revealed the right elbow could 
only move from 90 degrees flexion to 30 degrees flexion.  The 
impression was status post gunshot wound with degenerative 
joint disease of the right elbow.  In August 1995, it was 
noted that he had had a gunshot wound to the right elbow in 
1967.  He reported that since that time, he had a limited 
range of motion of the right elbow.  X-rays were noted to 
show marked degenerative changes.  Physical examination 
revealed that the right elbow went from 90 degrees of flexion 
to 30 degrees flexion.  No joint effusion was present.  Right 
grip strength was 4/5 and left grip strength was 5/5.  The 
impression was status post gunshot wound and degenerative 
joint disease of the right elbow.  

The veteran testified at a Board hearing in November 1997.  
He reported that his right arm ached and would lock up, that 
his symptoms had increased since the last VA examination, and 
that he could no longer teach school due to a combination of 
his psychiatric disorder and problems with his arm.  

A VA orthopedic examination was conducted in August 1999.  
The examiner reviewed the claims files.  The veteran reported 
that he injured his right upper extremity in 1968 when it was 
hit by the recoil from a large cannon.  He reported that 
prior to the accident, he was right hand dominant.  At the 
time of the examination, he wrote with his right hand but did 
everything else with his left.  He complained of right elbow 
stiffness, pain, locking, and numbness of the elbow, forearm 
and hand.  He complained of chronic aching and fatigue in his 
entire right arm, from the elbow to and including the right 
hand and fingers.  He reported numbness of the entire right 
upper extremity and the entire right lower extremity compared 
to the left side, and stated that he wore a right elbow 
support and right wrist support because of his symptoms.  
Although he had been employed as a schoolteacher, he was 
currently unemployed.  He reported that cold weather affected 
his right upper extremity and that he was unable to use it 
for anything other than as a "helper" for activities.  He 
also reported he had fatigue, lack of endurance, weakness and 
pain which was described as constant.  He did not describe 
any particular flare-ups.  It was noted that there was no 
subluxation, inflammation, instability or particular 
swelling.  

Physical examination revealed range of motion of the right 
elbow to be from 60 to 90 degrees of flexion.  The range of 
motion of the left elbow was from 0 to 145 degrees.  
Supination was from 0 to 60 degrees on the right and from 0 
to 85 degrees on the left.  Pronation was from 0 to 35 
degrees on the right and from 0 to 80 degrees on the left.  
There was one inch of right biceps atrophy at the mid arm to 
tape measurement when compared to the left.  There was no 
atrophy in the right lower arm or right forearm, and no soft 
tissue swelling.  A well healed, two-inch medial scar was 
present over the right medial elbow.  The entire elbow was 
markedly tender to palpation.  The extreme tenderness of the 
elbow and the extreme pain demonstrated on range of motion 
was, in the examiner's opinion, out of proportion to the 
other general physical findings.  

It was noted that the range of motion of the right elbow was 
not affected by pain, fatigue, weakness, or lack of endurance 
following repetitive use or apprehension and that the veteran 
did not have constitutional signs of arthritis.  There was no 
evidence of heat, redness, swelling, effusion, drainage or 
instability of the right elbow.  There was a normal range of 
motion of the right wrist.  Diminished sensation to sharp 
objects was noted on the right second and third fingertips.  
There was no clinical evidence of reflex sympathetic 
dystrophy or any other dystrophic problems, and no evidence 
of ulnar muscle atrophy or clawing of the right hand.  All 
joints of the hand were normal.  Weakness appeared to the 
examiner to be voluntary.  X-rays revealed severe right elbow 
arthritis with narrowing of the joint spaces and anterior and 
posterior osteophytes.  Medial calcification about the joint 
was consistent with trauma.  There was no gross disruption in 
the architecture of the joint surfaces or joint components.  
The clinical diagnoses were residuals of service-connected 
right elbow injury and posttraumatic right elbow arthritis.  
It was the examiner's opinion that the veteran's usual 
occupation as a school teacher would be minimally affected or 
interfered with by the right upper extremity complaints, and 
daily activities would be moderately affected by the right 
upper extremity complaints.  The examiner could find no 
objective evidence of significant neurologic injury to the 
veteran's right upper extremity.  

A VA neurological examination was conducted in August 1999.  
The veteran indicated that ten years after his elbow surgery, 
the elbow began to lock up with pain and that he also had 
local tenderness, numbness, and hypersensitivity to touch.  
He complained that his right fingers were numb and that there 
was weakness in his right hand.  He denied numbness of the 
right forearm or right arm and weakness of the arm or forearm 
muscles, although he had a limited range of motion at his 
right elbow joint with fixed contracture.  Neurological 
testing was consistent with mild right ulnar motor and 
sensory neuropathy, with no evidence of conduction block at 
the wrist or elbow.  

Physical examination of the right elbow joint revealed 
swelling.  The right forearm could be flexed at the elbow 
joint to about 15 degrees and no less.  His right forearm 
could also be extended to about 55 degrees and no more.  
Supination and pronation at the elbow could be done, but with 
pain in the elbow joint.  Motor examination revealed weakness 
of the right hand grip, right interossei muscles, although 
the right finger extensors were normal.  Wrist flexion and 
extension appeared to be intact.  The rest of the motor 
examination was within normal limits with normal muscle bulk 
and tone.  The examiner noted that there was really no 
significant atrophy of the right hand muscles.  Sensory 
examination revealed decreased sensation in the right thumb, 
index and third fingers and the inner aspect of the right 
little finger.  There was also some decreased touch in the 
hypothenar and thenar areas.  The dorsum of the right hand 
was normal in sensation.  Forearms and arms had intact 
sensation, and deep tendon reflexes were intact with the 
exception of the right biceps which was not tested due to 
contracture present in the right elbow joint.  The impression 
was status post injury to the right elbow, with partial 
flexion contracture.  The veteran also appeared to have right 
ulnar neuropathy, and a median neuropathy also appeared to be 
present.  The veteran underwent electrodiagnostic tests which 
showed, in part, that the right ulnar sensory distal latency 
was unobtainable and that the right ulnar motor distal 
latency and amplitude were normal.  The results of the 
studies were interpreted as showing ulnar neuropathy at the 
region of the right elbow.  There was sensory neuropathy of 
the right ulnar and sensory nerves, the latter noted to be 
probably due to a carpal tunnel syndrome.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  Only one hand is to be considered major.  
38 C.F.R. § 4.69 (1999).  The ratings given below are for the 
major extremity. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

The rating schedule provides that when the hand is fixed in 
supination or hyperpronation, a 40% disability rating is 
warranted.  When the hand is fixed in full pronation, 30% is 
assigned for the major hand.  When the hand is fixed near the 
middle of the arc or moderate pronation, a 20% disability 
evaluation is warranted.  When pronation is limited to motion 
lost beyond the middle of the arc, a 30% disability 
evaluation is assigned.  When pronation is limited to motion 
beyond the last quater of arc and the hand does not approach 
full pronation a 20% disability evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  

Other applicable musculoskeletal codes include 5205, 5206, 
and 5207.  

For favorable ankylosis of an elbow, at an angle between 90 
and 70 degrees, a 40 percent rating is assigned for the major 
arm.  When ankylosis is intermediate, at an angle of more 
than 90 degrees, or between 70 and 50 degrees, a 50 percent 
rating is assigned for the major arm.  When there is 
unfavorable ankylosis of an elbow, at an angle of less than 
50 degrees, or with complete loss of supination or pronation, 
a maximum 60 percent rating is assigned for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5205.

Under Diagnostic Code 5206 when flexion is limited to 70 
degrees, a 30 percent evaluation is warranted for the major 
arm.  Flexion limited to 55 degrees warrants a 40 percent 
disability evaluation for the major arm.  Finally, when 
flexion is limited to 45 degrees, a 50 evaluation is 
warranted for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (1999).

When extension of the arm is limited to 90 degrees, a 30 
percent disability evaluation is warranted for the major arm.  
When extension of the forearm is limited to 100 degrees, a 40 
disability evaluation is warranted for the major arm.  
Finally, when extension of the forearm is limited 110 
degrees, a 50 percent evaluation is warranted for the major 
arm.  38 C.F.R. Part 4, Diagnostic Code 5207.

Paralysis of the ulnar nerve is rated as follows:  Complete; 
the ``griffin claw'' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened due to warrants a 60 percent rating.  
Incomplete paralysis: Severe warrants a 40 percent rating, 
moderate a 30 percent rating and mild a 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.  Diagnostic Code 
8616 pertains to neuritis and Code 89716 to neuralgia of the 
ulnar nerve.  

Note: The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. §  4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.
 

Analysis

Initially, it is noted that the veteran is right handed and 
the percentage ratings given above are for the dominant 
extremity.  

The United States Court of Veterans Appeals, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), held that where evaluation is 
based on limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59. Those 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.

In regard to an increased rating for the elbow injury, it is 
noted that the current 30 percent rating assigned under 
Diagnostic Code 5213, based on limitation of pronation, is 
the highest schedular rating provided for limitation of 
pronation/supination in the absence of the hand being fixed 
in supination or hyperpronation which would warrant a 40 
percent disability evaluation.  At the time of the most 
recent VA orthopedic examination, conducted in August 1999, 
supination of the right hand was from 0 to 60 degrees and 
pronation was from 0 to 35 degrees, so clearly the hand is 
not in a fixed position.  The recent VA neurological 
examination noted that there was pain on pronation/supination 
but did not state the range of motion accomplished.  On the 
August 1999 orthopedic examination, the veteran complained of 
pain on motion, which was noted by the examiner to be out of 
proportion to the physical findings.  In regard to flexion 
and extension of the elbow, the orthopedic examination found 
that there was flexion from 60 to 90 degrees.  This equates 
to 60 degrees loss of extension, which under Diagnostic Code 
5207 would warrant only a 10 percent rating.  Flexion limited 
to 90 degrees would warrant a 20 percent rating under Code 
5206.  Findings reported by the August 1999 examining 
neurologist were of extension to 55 degrees, which would 
warrant only a 10 percent rating, and flexion to "15" 
degrees, the exact meaning of which is unclear.  If the 
examiner meant that flexion was to within 15 degrees of 
normal or that it was 15 degrees from the 55-degree extended 
position, then no more than a 30 percent rating would be 
warranted.  38 C.F.R. §§ Diagnostic Codes 5206, 5207.  In 
regard to any additional disability due to such factors as 
pain on motion, pain was reported but, according to the 
examiner, was out of proportion to the physical findings 
which included one inch of right biceps atrophy but no 
evidence of heat, swelling, effusion, drainage or instability 
of the right elbow.  Also it was concluded that range of 
motion of the elbow was not affected by pain, fatigue, 
weakness or lack of endurance following repetitive use or 
apprehension.  Thus, the current rating is appropriate based 
on limitation of motion.   The veteran's subjective 
complaints of fatigue on use, lack of endurance and weakness 
were not objectively confirmed, and it is concluded that the 
competent and probative evidence does not reflect motion 
additionally limited so as to warrant assignment of a higher 
evaluation.  Additionally, it was noted at the time of the 
orthopedic examination that the veteran's occupation as a 
schoolteacher would be only minimally affected or interfered 
with by his right upper extremity symptomatology.  

An increased rating also is not warranted under Diagnostic 
Code 5205.  There is no clinical evidence of record of the 
presence of ankylosis, either favorable or unfavorable, of 
the right elbow.  Both the August 1999 orthopedic and 
neurologic evaluations showed that the elbow had motion and 
was not fixed.  Thus, it was not ankylosed.  Also, as the 
evidence does not show nonunion in the upper half of the 
radius with loss of bone substance (1 inch or more) and 
marked deformity, a 40 percent rating is warranted under 
Diagnostic Code 5212.  

In regard to the 10 percent rating for the veteran's ulnar 
nerve disability, it is rated as incomplete paralysis and the 
involvement is shown to be sensory.  Thus, the rating should 
be for mild or at most moderate impairment.  On the August 
1999 neurological examination the veteran had decreased 
sensation in the right thumb, index and third fingers and on 
the inner aspect of his little finger.  Although there also 
was some decrease to touch in the hypothenar and thenar 
areas, the dorsum of the hand had normal sensation and the 
rest of the sensory examination was normal.  
Electrodiagnostic studies were performed and were interpreted 
as showing a sensory neuropathy of the right ulnar and median 
nerves.  However, the medial nerve neuropathy was thought to 
be probably due to a carpal tunnel syndrome rather than the 
service-connected elbow injury.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased schedular evaluation.  

Finally, the RO has found that extraschedular consideration 
is not warranted in this case and the Board concurs.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made. 38 C.F.R. § 3.321(b)(1) (1999). The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  The veteran currently is unemployed, having 
told an August 1999 psychiatric examiner that he had not been 
able to stay in his profession of teaching because of 
depression and frustration and that he had not been working 
because he was pursuing the "mental" part of his 
disability.  The evidence shows that the veteran has not 
required frequent periods of hospitalization for his right 
arm disability over the last several years.  Also, the August 
1999 orthopedic examiner noted that the veteran's right upper 
extremity disability should have minimal effect or 
interference with his usual occupation of schoolteacher, and 
the veteran has not presented any independent evidence 
showing that his arm disability resulted in marked 
interference with employment when he was working.  Thus, 
there is not basis for extraschedular consideration.   

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded; to this extent only the appeal is granted.  

Entitlement to service connection for PTSD is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of a right elbow injury is denied.  

Entitlement to a rating in excess of 10 percent ulnar nerve 
impingement at the right elbow is denied.  

		
	J. SHARP 
Veterans Law Judge
	Board of Veterans' Appeals


 



